DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Claim Status
Claim 1-15, 18, 22 have been canceled.
Claim 16, 25 and 28 has been amended; support for the amendment can be found in previously presented claims 22 and 35.
Claims 17, 19, 20, 23, 24 have been withdrawn.
Claims 16, 21 and 25-36 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16 contains the subject matter of claim 35 in full. Therefore, claim 35 fails to further limit claim 16.	

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21, 29-31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Zhao, Jingwen, et al. "A smart flexible zinc battery with cooling recovery ability." Angewandte Chemie International Edition 56.27 (2017): 7871-7875) hereinafter Zhao’2017, in view of Spotnitz et al. (US 6,322,923 B1) hereinafter Spotnitz and further in view of Zhao et al. (Jingwen Zhao, Jian Zhang, Wuhai Yang, Bingbing Chen, Zhiming Zhao, Huayu Qiu, Shanmu Dong, Xinhong Zhou, Guanglei Cui, Liquan Chen, “Water-in-deep eutectic solvent” electrolytes enable zinc metal anodes for rechargeable aqueous batteries, Nano Energy, Volume 57, 2019) hereinafter Zhao’2019.

Regarding claim 16, Zhao’2017 discloses an electrochemical cell (“Zn/LMO cell”; pg. 7872, para. 3) comprising: 

an anode (“Zn electrode”; pg. 7872, para. 3) and 
a cathode (“LMO”; pg. 7872, para. 3)
and a gel polymer electrolyte (GPE) (“Pluronic hydrogel electrolytes (PHEs)”; pg. 7872, para. 2; “PEO-based gel electrolyte”; pg. 7872, para. 3) 

positioned between (pg. 7872, para. 4) and in contact (pg. 7872, para. 4; Fig. 1) with the anode (“Zn electrode”; pg. 7872, para. 3) and the cathode (pg. 7872, para. 3) 

wherein the GPE (pg. 7872, para. 2, 3) includes a GPE-composition (“pluronic polymer”; pg. 7872, para. 2; “PEO”; pg. 7872, para. 3) comprising: 

a crosslinked (pg. 7871, Col. 2; paragraph 2 and 3) three dimensional (Fig. 1) polymer network (“pluronic polymer”; pg. 7872, para. 2; “PEO-based”; pg. 7872, para. 3), and 

an electrolyte composition (“an aqueous solution with mixed salts (0.25m ZnSO4 and 0.25m Li2SO4 )”; pg. 7872, para. 2; “aqueous solution of 0.25m Li2SO4 and 0.25m ZnSO4”; pg. 7872, para. 3) absorbed by the GPE (pg. 7872, para. 2, 3).

However, Zhao’2017 does not disclose wherein the electrolyte composition comprises a deep eutectic solvent (DES) nor a porous battery separator at least partially embedded within the GPE.

Spotnitz discloses a recognized problem in the art of gel electrolytes, namely that gel electrolytes “are deficient because they cannot easily provide the structural integrity necessary to separate the positive and negative electrodes, for example, during manufacture, and to provide the shutdown capability necessary to safely handle the electrodes, for example, during an overcharge condition” (Col. 1; ln. 25-30). Spotnitz further discloses a finite predictable potential solution to this problem, namely that “a microporous membrane (or inert layer), in combination with an absorbing or gel-forming polymer, be used as a separator system. After the electrolyte is injected into the separator system, the gel-forming polymer is cured to form the gelled electrolyte around the microporous membrane whereby the structural integrity of the gel electrolyte is enhanced by the inclusion of a microporous membrane” (Col. 1; ln. 30-38).

Zhao’2017 and Spotnitz are analogous art from the same field of endeavor, namely the fabrication of gel electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art to have tried modifying Zhao’2017 by employing a microporous membrane in combination with the gel electrolyte of Zhao’2017 such that membrane is surrounded by the electrolyte as disclosed by Spotnitz. In doing so, one of ordinary skill would have had a reasonable expectation of success in addressing the problem recognized by Spotnitz regarding the structural integrity of gel electrolytes. 

Modified Zhao’2017 still does not disclose wherein the electrolyte composition comprises a deep eutectic solvent (DES).

Zhao’2019 discloses an electrochemical cell (“coin cells”; “pouch cells”; “Zn/LMO cell” pg. 626, para. 7), comprising: 

an anode (“Zn foils”; pg. 626, para. 7) ; 
a cathode (“cathode electrodes”; pg. 626, para. 7); and 
an electrolyte composition (“water-in-DES electrolytes”; pg. 626, para. 4) comprising a deep eutectic solvent (DES) (“DES”; pg. 626, para. 4) and an amount of water (pg. 629, para. 2) comprising about 6% by weight of the electrolyte composition (“water content up to 6.18 wt.% (LZDES/2H2O)”; pg. 629, para. 2).

Zhao’2019 further discloses a significant problem in the art of Zn/LMO cell fabrication, namely “the main obstacle that has yet to be overcome lies in the poor reversibility of aqueous Zn chemistry” (pg. 625, para. 2) and “it remains a dilemma for the aqueous electrolyte design to realize a side reaction-free Zn deposition” (pg. 626, para. 2). Zhao’2019 explicitly discloses that “passivation, corrosion and water decomposition inevitably occur on Zn anode in the presence of mild aqueous electrolytes, as exemplified by 0.5 M LiTFSI + 0.5 Zn(TFSI)2 and 0.25 M Li2SO4 + 0.5 M ZnSO4” (pg. 632, para. 2)–aqueous electrolytes remarkably similar to the aqueous solution disclosed by Zhao’2017 (“0.25m ZnSO4 and 0.25m Li2SO4 ”; pg. 7872, para. 2). 

Zhao’2019 further discloses that the DES solvent-based electrolyte solution “endows Zn anode with unusual reversibility and durability” (pg. 626, para. 3) and “significantly suppress[es] the water reactivity while the merits of aqueous system on the ionic conductivity and viscosity are inherited” (pg. 626, para. 3).

Zhao’2019 and Zhao’2017 are analogous art from the same field of endeavor, namely the fabrication of electrolytes for ZN/LMO cells. Therefore, it would have been obvious to one of ordinary skill in the art to have tried further modifying the gel polymer electrolyte of Zhao’2017 by employing the deep eutectic solvent electrolyte solution taught by Zhao’2019 in place of the aqueous solution with mixed salts taught by Zhao’2017. Doing so would have reasonably been expected to produce Zn/LMO cell with extraordinary reversibility and durability as recognized by Zhao’2019, while maintaining the advantages of the aqueous electrolyte solution originally disclosed by Zhao’2017.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, modified Zhao’2017 renders  the instant claim obvious.
	
Regarding claim 21, modified Zhao’2017 (i.e. Zhao’2019) indicates that the deep eutectic solvents are liquid at ambient temperature (pg. 627; Results and discussion para. 1).

It is deemed that a eutectic point of 25°C or less is an inherent characteristic and/or property of the specifically disclosed deep eutectic solvents because “ambient temperature” is 25 ℃ and for the DES solvent to be liquid at this temperature the freezing/melting point (i.e. eutectic point) of the solution would necessarily be less than 25℃. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

	
Regarding claim 29, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the DES (pg. 627, para. 1) comprises at least one hydrogen bond donor (“urea”; pg. 627, para. 1) and at least one hydrogen bond acceptor (“LiTFSI and Zn(                        
                            
                                
                                    T
                                    F
                                    S
                                    I
                                    )
                                
                                
                                    2
                                
                            
                        
                    ”; pg. 627, para. 1).

Regarding claim 30, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the at least one hydrogen bond acceptor (“LiTFSI and Zn(                        
                            
                                
                                    T
                                    F
                                    S
                                    I
                                    )
                                
                                
                                    2
                                
                            
                        
                    ”; pg. 627, para. 1) comprises a lithium salt (“LiTFSI”; pg. 627, para. 1), a zinc salt (“Zn(                        
                            
                                
                                    T
                                    F
                                    S
                                    I
                                    )
                                
                                
                                    2
                                
                            
                        
                    ”; pg. 627, para. 1), or combination thereof (“LiTFSI and Zn(                        
                            
                                
                                    T
                                    F
                                    S
                                    I
                                    )
                                
                                
                                    2
                                
                            
                        
                    ”; pg. 627, para. 1).

Regarding claim 31, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the at least one hydrogen bond acceptor (“LiTFSI and Zn(                        
                            
                                
                                    T
                                    F
                                    S
                                    I
                                    )
                                
                                
                                    2
                                
                            
                        
                    ”; pg. 627, para. 1) comprises lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), zinc di[bis(trifluoromethanesulfonyl)imide)] Zn(TFSI)2, or combinations thereof (“LiTFSI and Zn(                        
                            
                                
                                    T
                                    F
                                    S
                                    I
                                    )
                                
                                
                                    2
                                
                            
                        
                    ”; pg. 627, para. 1).

Regarding claim 35, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the electrolyte composition (“LZ-DES”; pg. 629, para. 2) includes an amount of water (pg. 629, para. 2) comprising about 6% by weight of the electrolyte composition (“water content up to 6.18 wt.% (LZDES/2H2O)”; pg. 629, para. 2).

Regarding claim 36, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the porous battery separator (Spotnitz “membrane”; Col. 1; ln. 30-38) is completely embedded within the GPE (Spotnitz “membrane”; “surrounded” Col. 1; ln. 30-38). 

Claims 16, 25-29, 32, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (Qin, Huan, and Matthew J. Panzer. "Chemically Cross‐Linked Poly (2‐hydroxyethyl methacrylate)‐Supported Deep Eutectic Solvent Gel Electrolytes for Eco‐Friendly Supercapacitors." ChemElectroChem 4.10 (2017): 2556-2562) hereinafter Qin, in view of Spotnitz et al. (US 6,322,923 B1) hereinafter Spotnitz, and further in view of Hammond (Hammond, Oliver S., Daniel T. Bowron, and Karen J. Edler. "The effect of water upon deep eutectic solvent nanostructure: an unusual transition from ionic mixture to aqueous solution." Angewandte Chemie International Edition 56.33 (2017): 9782-9785.).

Regarding claim 16, Qin discloses an electrochemical cell (“A supercapacitor device”, comprising: 
an anode (one of “two flexible, activated carbon fabric electrodes”; pg. 2, para. 2);

a cathode (one of “two flexible, activated carbon fabric electrodes”; pg. 2, para. 2); and 

a gel polymer electrolyte (GPE) (“a polymer-supported DES gel”; pg. 2, para. 2) positioned between and in contact (“integrated between”; pg. 2, para. 2) with the anode (pg. 2, para. 2) and the cathode (pg. 2, para. 2), 

wherein the GPE (“a polymer-supported DES gel”; pg. 2, para. 2) includes a GPE-composition (“covalently cross-linked polymer scaffold”; pg. 2, para. 2), comprising: 

a crosslinked three-dimensional polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2), and 

an electrolyte composition (“DES based on ChCl and ethylene glycol”; pg. 2, para. 2) absorbed (“scaffold-supported DES”; pg. 2, para. 2) by the GPE (pg. 2, para. 2), 

in which the electrolyte composition (“DES based on ChCl and ethylene glycol”; pg. 2, para. 2) comprises a deep eutectic solvent (DES) (pg. 2, para. 2).

Regarding the claim limitation “an anode and a cathode”, a two-electrode supercapacitor cell inherently comprises an anode and a cathode. An anode and a cathode allow the transfer of ions needed for charging and discharging the supercapacitor.

However, Qin fails to disclose a porous battery separator at least partially embedded within the GPE. 

Spotnitz discloses a recognized problem in the art of gel electrolytes, namely that gel electrolytes “are deficient because they cannot easily provide the structural integrity necessary to separate the positive and negative electrodes, for example, during manufacture, and to provide the shutdown capability necessary to safely handle the electrodes, for example, during an overcharge condition” (Col. 1; ln. 25-30). Spotnitz further discloses a finite predictable potential solution to this problem, namely that “a microporous membrane (or inert layer), in combination with an absorbing or gel-forming polymer, be used as a separator system. After the electrolyte is injected into the separator system, the gel-forming polymer is cured to form the gelled electrolyte around the microporous membrane whereby the structural integrity of the gel electrolyte is enhanced by the inclusion of a microporous membrane” (Col. 1; ln. 30-38).

Qin and Spotnitz are analogous art from the same field of endeavor, namely the fabrication of gel electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art to have tried modifying Qin by employing a microporous membrane in combination with the gel electrolyte of Qin such that membrane is surrounded by the electrolyte as disclosed by Spotnitz. In doing so, one of ordinary skill would have had a reasonable expectation of success in addressing the problem recognized by Spotnitz regarding the structural integrity of gel electrolytes. 

Modified Qin still fails to disclose wherein the electrolyte comprises “an amount of water comprising from 0.5% to 30% by weight of the electrolyte composition”. 

Hammond discloses the development of deep eutectic solvents (DES) in electrochemistry (pg. 9782, Col. 1, para. 2). Hammond further identifies a design need of DES applications, namely “the effect of water on DESs, and hence their classification, therefore remains one of the most significant unanswered questions in the field”; further, “it is not known how far such mixtures can be hydrated before they cease to be DESs on a nanostructural level because only a limited compositional range has been probed experimentally in detail by NMR spectroscopy” (pg. 9782, Col. 2 para. 1). Hammond discloses that water is a result effective variable in DES solutions, achieving favorable physiochemical properties such as lowered viscosity (pg. 9782, Col. 2, para. 1). Lastly, Hammond discloses that deep eutectic solvents are strongly water-miscible and hygroscopic, and that latent absorbed water is unavoidable in them (pg. 9782, para.2).

Hammond and Qin are analogous art from the same field of endeavor, namely deep eutectic solvents for electrochemical applications. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Qin by experimenting with an amount of water comprising from 0-100% by weight of the electrolyte composition taught by Qin. One of ordinary skill in the art would have had good reason to pursue this finite number of solutions in an effort to not only understand the effect of water on the DES solution of modified Qin but also achieve favorable physiochemical properties such as a lowered viscosity as Hammond discloses. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 25, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein the cross-linked three-dimensional polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2) comprises the reaction product (“UV-initiated free radical polymerization/cross-linking[24] of HEMA and PEGDA”; pg. 2, para. 3) of at least a first monomer (“hydroxyethyl methacrylate (HEMA)”; pg. 2, Fig. 1) including a methacrylate functional group (Fig. 1) and a second monomer (“poly(ethylene glycol) diacrylate (PEGDA)”; pg. 2, Fig. 1) including at least two free- radically polymerizable functional groups (“diacrylate”; pg. 2; Fig. 1).

    PNG
    media_image1.png
    445
    322
    media_image1.png
    Greyscale


Regarding claim 26, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein the at least two free-radically polymerizable functional groups (“diacrylate”; pg. 2; Fig. 1) independently from each other comprise an acrylate group (“diacrylate”; pg. 2; Fig. 1).

Regarding claim 27, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein at least one of the first monomer (“hydroxyethyl methacrylate (HEMA)”; pg. 2, Fig. 1) and the second monomer (“poly(ethylene glycol) diacrylate (PEGDA)”; pg. 2, Fig. 1) include poly(ethylene glycol) (“poly(ethylene glycol) diacrylate (PEGDA)”; pg. 2, Fig. 1), or hydroxyl functionality (“hydroxyethyl methacrylate (HEMA)”; pg. 2, Fig. 1).

Regarding claim 28, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein the cross-linked three-dimensional polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2) comprises “up to 50 wt.% HEMA added to the DES” (pg. 2, para. 3).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	
Thus, the limitation “wherein the cross-linked three-dimensional polymer network comprises from about 20% to about 80% by weight of the GPE composition, and wherein the DES comprises from about 20% to about 80% by weight of the GPE composition” is obvious over Qin’s disclosure.

Regarding claim 29, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein the DES (“DES based on ChCl and ethylene glycol”; pg. 2, para. 2) comprises at least one hydrogen bond donor (“EG”; pg. 2, para. 3) and at least one hydrogen bond acceptor (“ChCl”; pg. 2, para. 3).

Regarding claim 32, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein the hydrogen bond acceptor (“ChCl”; pg. 2, para. 3) comprises a salt (“ChCl”; pg. 2, para. 3) having a positively charged nitrogen atom (“ChCl”; pg. 2, para. 3; Fig. 1), an4Application No.: 16/559,709 Reply to Restriction Requirement of April 5, 2021alcohol (“ChCl”; pg. 2, para. 3; Fig. 1), a tertiary amine (“ChCl”; pg. 2, para. 3; Fig. 1), or combinations thereof (“ChCl”; pg. 2, para. 3; Fig. 1).

Regarding claim 33, modified Qin discloses all claim limitations of the present invention as set forth above. Qin further discloses wherein the at least one hydrogen bond donor (“EG”; pg. 2, para. 3) comprises about 67 mole % of the DES (pg. 6, para. 4), and the at least one hydrogen bond acceptor (“ChCl”; pg. 2, para. 3) comprises about 33 mole % of the DES. (“DES was prepared by mixing ChCl and EG at a molar ratio of 1:2”; pg. 6, para. 4).

	
Regarding claim 36, modified Qin discloses all claim limitations of the present invention as set forth above. Modified Qin further discloses wherein the porous battery separator (Spotnitz “membrane”; Col. 1; ln. 30-38) is completely embedded within the GPE (Spotnitz “membrane”; “surrounded” Col. 1; ln. 30-38). 


Claims 16, 29-31, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, Ming-Jay, et al. ("4.2 V wearable asymmetric supercapacitor devices based on a VO x//MnO x paper electrode and an eco-friendly deep eutectic solvent-based gel electrolyte." Journal of Materials Chemistry) hereinafter Deng, in view of Hammond (Hammond, Oliver S., Daniel T. Bowron, and Karen J. Edler. "The effect of water upon deep eutectic solvent nanostructure: an unusual transition from ionic mixture to aqueous solution." Angewandte Chemie International Edition 56.33 (2017): 9782-9785.).

Regarding claim 16, Deng discloses an electrochemical cell (“supercapacitor”; pg. 20687, para. 2), comprising: 

an anode (“negative electrode”; pg. 20687, para. 2); 
a cathode (“positive electrode”; pg. 20687, para. 2); and 

a gel polymer electrolyte (GPE) (“deep eutectic solvent based gel electrolyte”; pg. 20687, para. 2) positioned between and in contact (“full contact between the electrolyte and electrodes”; pg. 20687, para. 2) with the anode (pg. 20687, para. 2) and the cathode (pg. 20687, para. 2), 

wherein the GPE includes a GPE-composition (“PVA–acetamide–LiClO4 (PAL) deep eutectic solvent-based gel electrolyte”; pg. 20687, para. 3) comprising: 

a polymer network (“PVA gel”; pg. 20687, para. 3), and 

an electrolyte composition (“deep eutectic solvent-based”; pg. 20687, para. 3) absorbed by the GPE (pg. 20687, para. 3), 

in which the electrolyte composition (pg. 20687, para. 3) comprises a deep eutectic solvent (DES) (“LiClO4–acetamide deep eutectic solvent”; pg. 20687, para. 3),

and a porous battery separator (“Kimwipe”; pg. 20688; Preparation and measurements of asymmetric supercapacitors (ASCs) section) at least partially embedded (“soaked”; pg. 20688; Preparation and measurements of asymmetric supercapacitors (ASCs) section) within the GPE (pg. 20688; Preparation and measurements of asymmetric supercapacitors (ASCs) section).

It is deemed that a cross-linked three-dimensional polymer network is an inherent characteristic and/or property of the specifically disclosed GPE because the formation of a polymer gel as indicated by Deng requires that the polymer segments interact with each other through attractive or repulsive electrostatic interactions and through hydrogen bonding. These interactions naturally result in the formation of crosslinks as without these crosslinks the GPE would be unable to trap the electrolyte solution in a polymer matrix. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Deng still fails to disclose wherein the electrolyte comprises “an amount of water comprising from 0.5% to 30% by weight of the electrolyte composition”. 

Hammond discloses the development of deep eutectic solvents (DES) in electrochemistry (pg. 9782, Col. 1, para. 2). Hammond further identifies a design need of DES applications, namely “the effect of water on DESs, and hence their classification, therefore remains one of the most significant unanswered questions in the field”; further, “it is not known how far such mixtures can be hydrated before they cease to be DESs on a nanostructural level because only a limited compositional range has been probed experimentally in detail by NMR spectroscopy” (pg. 9782, Col. 2 para. 1). Hammond discloses that water is a result effective variable in DES solutions, achieving favorable physiochemical properties such as lowered viscosity (pg. 9782, Col. 2, para. 1). Lastly, Hammond discloses that deep eutectic solvents are strongly water-miscible and hygroscopic, and that latent absorbed water is unavoidable in them (pg. 9782, para.2).

Hammond and Deng are analogous art from the same field of endeavor, namely deep eutectic solvents for electrochemical applications. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Deng by experimenting with an amount of water comprising from 0-100% by weight of the electrolyte composition taught by Deng. One of ordinary skill in the art would have had good reason to pursue this finite number of solutions in an effort to not only understand the effect of water on the DES solution of Deng but also achieve favorable physiochemical properties such as a lowered viscosity as Hammond discloses. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 29, modified Deng discloses wherein the DES (pg. 20687, para. 3) comprises at least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) and at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3).

Regarding claim 30, modified Deng discloses wherein the at least one hydrogen bond acceptor comprises a lithium salt (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3).

Regarding claim 31, modified Deng discloses wherein the at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3) comprises lithium perchlorate (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3).

Regarding claim 33, modified Deng discloses wherein the at least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) comprises about 84 mole % of the DES (“LiClO4–acetamide deep eutectic solvent (molar ratio 1:5.2)”; pg. 20687, para. 3), and the at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3) comprises about 16 mole % of the DES (“LiClO4–acetamide deep eutectic solvent (molar ratio 1:5.2)”; pg. 20687, para. 3). 

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

Regarding claim 36, modified Deng discloses wherein the porous battery separator (pg. 20688; Preparation and measurements of asymmetric supercapacitors (ASCs) section) is completely embedded (“soaked”; pg. 20688; Preparation and measurements of asymmetric supercapacitors (ASCs) section) within the GPE (pg. 20688; Preparation and measurements of asymmetric supercapacitors (ASCs) section).

	
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, Ming-Jay, et al. ("4.2 V wearable asymmetric supercapacitor devices based on a VO x//MnO x paper electrode and an eco-friendly deep eutectic solvent-based gel electrolyte." Journal of Materials Chemistry) hereinafter Deng in view of Hammond (Hammond, Oliver S., Daniel T. Bowron, and Karen J. Edler. "The effect of water upon deep eutectic solvent nanostructure: an unusual transition from ionic mixture to aqueous solution." Angewandte Chemie International Edition 56.33 (2017): 9782-9785.) as applied to claim 16 above and evidenced by Wu et al. (Wu, Feng, et al. "Binary room-temperature complex electrolytes based on LiClO4 and organic compounds with acylamino group and its characterization for electric double layer capacitors." Journal of power sources 184.2 (2008): 402-407) hereinafter Wu,.

Modified Deng discloses all claim limitations of the present invention as set forth above. Deng further discloses a DES (“LiClO4–acetamide deep eutectic solvent (molar ratio 1 : 5.2)”; pg. 20687, para. 3) comprising a mixture of least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) with a molar percentage of about 84% (“(molar ratio 1 : 5.2)”; pg. 20687, para. 3) and at least one hydrogen bond acceptor (“                
                    L
                    i
                    C
                    l
                    
                        
                            O
                        
                        
                            4
                        
                    
                
            ”; pg. 20687, para. 3) with a molar percentage of about 16% (“(molar ratio 1 : 5.2)”; pg. 20687, para. 3).

Wu is provided as an evidentiary reference to disclose the eutectic point of a eutectic mixture of LiClO4–acetamide. Wu teaches a range of molar ratios (“LiClO4–acetamide molar ratios between 1:3.0 and 1:6.0”; pg. 403, para. 7) wherein a LiClO4–acetamide mixture remains liquid (pg. 403, para. 7). Wu teaches that outside this range the mixtures begins to solidify (pg. 403, para. 7). Wu further teaches that the molar ratio that produces the lowest freezing temperature (i.e. eutectic point/temperature) is LiClO4–acetamide 1:3.3 (pg. 404; Table 1). Thus at the eutectic point of a LiClO4–acetamide mixture, in molar percentages, LiClO4 is 23% and acetamide 77%.

	 In addition, a eutectic point defined by a first amount of the at least one hydrogen bond donor and a second amount of the hydrogen bond acceptor, is an inherent feature of a deep eutectic mixture comprising one hydrogen bond acceptor and one hydrogen bond donor such as LiClO4–acetamide.

Further, "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	
	Thus, as evidenced by Wu, Deng inherently discloses wherein the eutectic point is defined by a first amount of the at least one hydrogen bond donor and a second amount of the hydrogen bond acceptor, and the DES comprises a mixture of: (i) the at least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) present (at 84 mol.%) within about 7% of the first amount (77 mol.%), and/or (ii) the at least one hydrogen bond acceptor (“                
                    L
                    i
                    C
                    l
                    
                        
                            O
                        
                        
                            4
                        
                    
                
            ”; pg. 20687, para. 3) present (at 16 mol.%) within about 7% of the second amount (23 mol.%).


Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727